Name: Council Regulation (EEC) No 3918/92 of 28 December 1992 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and establishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) (1993)
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  industrial structures and policy
 Date Published: nan

 No L 396 / 12 Official Journal of the European Communities 31 . 12 . 92 COUNCIL REGULATION (EEC) No 3918 /92 of 28 December 1992 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and establishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) ( 1993 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, increment of the volume of the quotas during the first five years of application; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas it seems advisable, in the interests of clarity, to divide the products subject to tariff ceilings and quotas into two groups, in Annexes I and II to this Regulation , one for industrial products and one for agricultural products, specifying for each product the volume of its quota or ceiling and the rate of customs duty applicable ; whereas Annexes III , IV and V to this Regulation, with their pertinent provisions , should group the processed agricultural products attracting a reduced variable component and originating, respectively, in Hungary, Poland and the territory of the former CSFR; Whereas the European Agreements between the European Economic Community , the European Coal and Steel Community and the European Atomic Energy Community , on the one hand, and the Republic of Hungary, the Republic of Poland and the Czech and Slovak Federal Republik (CSFR), on the other hand, were signed on 16 Decemer 1991 ; whereas , pending the entry into force of these Agreements, the Community has concluded Interim Agreements ( 2 ) (2) (3 ) on trade and trade-related measures with those countries, also signed on 16 December 1991 and implemented on 1 March 1992; Whereas the decision for the opening of Community quotas should be taken by the Community , in the execution of its international obligations, in the case of the products listed in Annexes I , II , III , IV and V to this Regulation ; whereas particular care should be taken to ensure that all Community importers have equal and continuous access to those quotas and that the rates laid down for the quotas are applied to all imports of the products in question into all Member States until the quotas are exhausted; whereas, to ensure the efficiency of a common administration of these quotas , there is no obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas, however , this method of administration requires dose cooperation between the Member States and the Commission and close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly; Whereas Articles 3 and 14 of the Interim Agreements stipulate that certain products originating in the countries in question may attract a reduced or zero rate of duty on import into the Community , within the limits of tariff quotas or ceilings ; whereas , pursuant to the provisions annexed to those Agreements , the volumes of the tariff quotas and ceilings , established when the Europe Agreements were signed , must be increased, from the date on which the Interim Agreements enter into force , by a percentage specific to each country and category of products; Whereas , further, for imports of some processed agricultural products not covered by Annex II to the Treaty, Article 13 and Protocol No 3 of each of these Interim Agreements provide for the fixing of reduced variable components in accordance with each Protocol of the Agreements in question , within the limits of the quotas set or established in accordance with the Protocols concerned ; whereas such Protocols provide for an annual Whereas , in the case of the products listed in Annexes I and II to this Regulation which are subject to Community tariff ceilings , Community surveillance may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings at Community level as and when those products are entered with the customs authorities for free circulation; () OJ No L 114 , 30. 4. 1992 , p. 2. ( 2 ) OJ No L 115 , 30. 4. 1992 , p. 2. ( 3 ) OJ No L 116 , 30 . 4. 1992 , p. 2. Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission , and the latter must in particular be 31 . 12 . 92 Official Journal of the European Communities No L 396 / 13 the territory of the former CSFR is concerned, shall be reduced by 40 % ; (b) the amounts thus obtained shall apply to the quantities of basic products considered to have been used in the manufacture of the goods concerned in accordance with Article 4 ( 1 ) of Regulation (EEC) No 3033 / 80. able to monitor quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close , since the Commission must be able to take appropriate measures to reintroduce customs duties once a ceiling is reached; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within , and jointly represented by, the Benelux Economic Union, any operation concerning the administration of these tariff measures may be carried out by any one of its members , Article 4 The variable components to be applied to those goods which are mentioned in the Annex to Regulation (EEC) No 3033 / 80 but not mentioned in, respectively, Annexes III , IV and V to this Regulation, and to those goods which are mentioned in the said Annexes in amounts exceeding the quotas laid down in them, shall be those which are established by direct application of Article 6 of Regulation (EEC) No 3033 / 80 . HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1993 goods originating in Hungary, Poland and the territory of the former CSFR which are listed in Annexes I and II to this Regulation shall be subject to Community tariff quotas or ceilings, according to the provisions contained within the said Annexes. Article 2 From 1 January to 31 December 1993 goods originating in Hungary, Poland and the territory of the former CSFR listed in Annexes III, IV and V to this Regulation shall be subject to a reduced variable component determined in accordance with Article 3 , within the limits of the quotas and under the conditions set out in those Annexes . Article 5 1 . The tariff quotas referred to in Articles 1 and 2 shall be administered by the Commission, which may take all appropriate administrative measures in order to ensure efficient administration thereof. 2 . Where an importer declares a product covered by this Regulation for free circulation in a Member State and applies to take advantage of the preferential arrangements, and that declaration is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission , draw an amount corresponding to its reuqirements fromt the quota volume. Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration for free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . 3 . If a Member State does not use the quantites drawn, it shall return them to the corresponding quota volume as soon as possible . 4 . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated on a pro rata basis . The Commission shall inform the Member States of the drawings made. Article 3 The reduced variable components applicable from 1 January to 31 December 1993 shall be calculated as follows: (a) the difference established in accordance with Article 6 (2) of Regulation (EEC) No 3033 / 80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (*), between the average threshold price and the average cif price or free-at-frontier price for each basic product shall be reduced by 20 % ; however, the differences established , for common wheat, as far as Hungary is concerned , for the basic products falling within Chapter 4 of the combined nomenclature , as far as Poland and the territory of the former CSFR are concerned , and for barley, as far as Article 6 1 . Quantities shall be charged against the ceilings as and when products are declared to the customs authorities for free circulation .( ») OJ No L 323 , 29 . 11 . 1980 , p. 1 . No L 396 / 14 Official journal of the European Communities 31 . 12 . 92 and, respectively, the Republic of Poland, the Republic of Hungary and the CSFR or the Association Councils established by the Association Agreements between these parties, decide to supplement the Annexes to Protocol No 3 to the said Agreements , the Commission shall adjust the corresponding Annexes to this Regulation as a result. Goods may be charged against a ceiling only if the movement certificate is presented before the date on which levying of customs duties is reintroduced. 2. The level of utilization of the ceilings shall be determined at Community level on the basis of the imports charged against them in accordance with paragraph 1 . Member States shall send the Commission, not later than the 15th day of each month , statements of the quantities charged during the preceding month . 3 . As soon as the ceilings have been reached , the Commission may adopt a regulation reintroducing the customs duties applicable to the third countries in question until the end of the calendar year. When the adoption of such a regulation is requested by a Member State , the Commission shall examine the request within the following five days and shall inform the requesting Member State of the action it considers it should take as a result of the request, in the light, in particular , of the statements sent as provided for in paragraph 2 . Article 8 The Protocol on the definition of the concept of originating products and methods of administrative cooperation, annexed to the Interim Agreements between the European Economic Community , the European Coal and Steel Community and the European Atomic Energy Community , on the one hand, and Poland , Hungary and the CSFR, on the other hand, shall apply Article 9 In order to ensure compliance with this Regulation, the Commission shall take all appropriate measures, in close cooperation with the Member States . Article 7 If the Joint Committees established by the Interim Agreements between the European Economic Community Article 10 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1992 . For the Council The President D. Hurd 31 . 12 . 92 Official Journal of the European Communities No L 396 / 15 ANNEX I List of industrial products subject to ceilings or quotas fixed duty-free amounts (*) Order No CN code Description(Extracts of CN codes ) Beneficiary country (*) Quota volume (ecus ) Ceiling (ecus) ( 1 ) ' (2 ) (3 ) (4) ( 5 ) (6) 21.0001 2523 PL 10 449 600 CS 10 449 600 21.0003 2813 10 00 , PL 603 400 21.0005 2814 H 9 315 800 PL 10 032 400 21.0007 2815 11 00 H 1 078 700 2815 12 00 PL 1 313 200 21.0009 2817 00 00 PL 890 000 CS 890 000 21.0011 2818 10 00 H 3 292 450 PL 4 008 200 CS 4 008 200 21.0013 2819 PL 1234 800 21.0015 2823 00 00 PL 3 529 400 CS 3 529 400 09.5001 282710 00 CS 162 400 21.0017 2831 10 00 CS 581 000 2831 90 00 21.0019 2833 22 00 H 148 200 CS 159 600 21.0021 2833 25 00 PL 809 200 CS 809 200 21.0023 2835 23 00 CSPL 63 000 21.0025 2836 20 00 H 4 914 000 2836 30 00 PL 5 292 000 21.0027 2836 60 00 CS 1 381 800 21.0029 283919 00 PL 641200 21.0031 2902 50 00 H 12182 30 CS 13 119 40 ( ) H = Hungary PL = Poland CS = CSFR {') The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 267 , 14 . 9 . 92). For products having a Taric code, the description of the combined nomenclature is completed by the description of products appearing in column 3 . No L 396 / 16 Official Journal of the European Communities 31 . 12 . 92 Order No CN code Description (Extracts of CN codes) Beneficiary country (*) Quota volume (ecus ) Ceiling (ecus) ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) 09.5003 2902 60 00 CS 4 015 200 21.0033 2903 2100 H 2 866 500 PL 3 087 000 21.0035 2903 22 00 PL 263 200 CS 263 200 21.0037 2903 6100 PL 583 800 CS * 583 800 21.0039 2905 11 00 H 11466 000 PL 12 348 000 21.0041 2905 14 90 PL 1 080 800 21.0043 29051610 PL 753 200 21 0045 2905 31 00 H 5 159 700 PL 5 556 600 CS 5 556 600 21.0047 29071100 CS 5 114 200 21.0049 290715 00 PL 925 400 CS 925 400 21.0051 2909 4100 CS 1 544 200 21.0053 29171100 CS 277 200 21.0055 291714 00 H 2 600 000 21.0057 2917 35 00 H 1911000 21.0059 2918 11 00 » 10 Lactic acid H 430 300 PL . 463 400 21.0061 2918 14 00 H 478 400 21.0061 PL 515 200 09.5005 CS 294 000 21.0063 2918 22 00 PL 263 200 21.0065 2921 19 30 CS 357 000 21.0067 29214100 PL 3 115 000 CS 3 115 000 21.0069 292142 10 H , 499 200 ( ) H = Hungary PL = Poland CS = CSFR 31 . 12 . 92 Official Journal of the European Communities No L 396 / 17 Order No CN code Description(Extracts of CN codes) Beneficiary country (*) Quota volume (ecus ) Ceiling (ecus) ( 1 ) (2) (3 ) (4 ) (5 ) (6) 21.0071 2921 43 90 H 314 600 PL 338 800 21.0073 2922 41 00 H 860 600 21.0075 2924 29 30 H 497 900 PL 536 200 21.0077 2926 10 00 H 3 892 200 PL 4191600 21.0079 2933 61 00 PL 1 313 200 21.0081 2933 71 00 PL 4 267 200 CS 4 267 200 21.0083 2933 9010 PL 281400 21.0085 2934 30 90 *'20 Levomepromazine and prometazine H 144 300 21.0087 2935 00 00 H 6 142 500 PL 6 615 000 21.0089 2936 22 00 CS 1 470 000 2936 28 00 2936 29 90 21.0091 2936 26 00 H 98 800 21.0093 2937 21 00 H 1003 600 2937 29 10 21.0095 294140 00 CS 1 234 800 09.5007 31021010 H 518 700 PL 558 600 CS 558 600 21.0097 3102 10 91 H 358 800 3102 10 99 CS 386 400 3102 21 00 PL 386 400 3102 2910 3102 29 90 3102 50 90 ' 3102 60 00 3102 70 00 3102 90 00 21.0099 3102 3010 H 1 392 300 PL 1 499 400 3102 30 90 CS 1499 400 21.0101 3102 4010 ¢ H 3 146 000 PL 3 388 000 3102 40 90 CS 3 388 000 H = Hungary PL = Poland CS = CSFR No L 396 / 18 Official Journal of the European Communities 31 . 12 . 92 Order No CN code Description (Extracts of CN codes ) Beneficiary country (*) Quota volume (ecus ) Ceiling (ecus) ( 1 ) (2 ) ( 3 ) (4) ( 5 ) (6 ) . 21.0103 3102 80 00 H 1 757 600 PL 1 892 800 CS 1 892 800 21.0105 3103 10 00 H 3 549 000 PL 3 822 000 21.0107 3105 H 6 279 000 PL 6 762 000 CS 6 762 000 21.0109 3206 42 00 CS 141000 21.0111 3501 H 7 348 900 PL 7 914 200 21.0113 3602 PL 406 000 21.0115 3605 00 00 H 502 600 CS 548 000 21.0117 380210 00 H 1 146 000 PL 1 234 800 21.0119 3901 10 10 H 18 313 750 21.0121 3901 10 90 PL 8 748 600 21.0123 390120 00 H 17 062 500 PL 18 375 000 CS 18 375 000 21.0125 3903 H 5 876 000 PL 6 328 000 3915 20 00 CS 6 328 000 3920 30,00 x 3920 99 50 21.0127 390410 00 H 6 825 000 3904 21 00 PL 7 350 000 3904 22 00 CS 7 350 000 21.0129 3912 20 19 H 682 500 PL 735 000 3912 20 90 CS 735 000 21.0133 3916 90 90 * 10 Monofilament of which any cross-sectional H 1 501 500 dimension exceeds 1 mm, rods , sticks and PL 1 617 000 profile shapes , whether or not surface-worked but not otherwise worked, of regenerated cellulose 3917 29 19 * 10 Tubes , pipes and hoses , and fittings therefor ( for example joints , elbows , flanges), of regenerated cellulose 3920 71 11 3920 71 19 3920 71 90 ( ) H = Hungary PL = Poland CS = CSFR 31 . 12 . 92 Official Journal of the European Communities No L 396 / 19 Order No CN code Description(Extracts of CN codes) Beneficiary country (*) Quota volume (ecus) Ceifing (ecus ) ( 1 ) (Z) (3 ) (4 ) (5 ) (6 ) 21.0135 3920 20 21 H 1 684 800 3920 20 29 CS 1 814 400 21.0137 3920 20 71 H 547 300 3920 20 79 3920 20 90 21.0139 4011 10 00 H 8 190 000 09.5008 4011 20 00 PL 8 820 000 4011 30 90 CS 7 560 000 4011 91 00 4011 99 00 4012 10 90 4012 20 90 4012 90 10 4012 90 90 4013 1010 4013 10 90 4013 90 90 21.0141 4011 40 00 H 5 302 700 4011 50 10 ' PL 5 710 600 4011 50 90 CS 5 710 600 4013 20 00 4013 90 10 21.0143 410410 95 H 10 749 700 4104 10 99 ¢ PL 11 576 600 4104 31 11 4104 31 19 4104 31 30 4104 31 90 4104 39 10 4104 39 90 21.0145 4105 20 00 H 3 439 800 PL 3 704 400 21.0147 4106 20 00 H 3 582 800 PL 3 858 400 21.0149 4202 11 10 H 8 190 565 4202 11 90 PL 8 820 000 4202 12 91 CS 8 820 000 4202 12 99 4202 19 91 4202 19 99 4202 21 00 4202 22 90 4202 29 00 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 50 4202 91 90 4202 92 91 4202 92 95 4202 92 99 4202 99 10 4202 99 90 H = Hungary PL = Poland CS = CSFR No L 396/20 Official Journal of the European Communities 31 . 12. 92 Order No CN code Description (Extracts of CN codes) Beneficiary country (*) Quota volume (ecus) Ceiling (ecus) ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) 21.0151 4202 1211 H 5 460 000 4202 1219 PL 5 880 000 4202 2210 CS 5 880 000 4202 32 10 4202 92 11 4202 92 15 4202 92 19 21.0153 4203 10 00 H 8 599 500 4203 21 00 PL 9 261 000 09.5009 4203 29 91 CS 6 020 000 4203 29 99 4203 30 00 4203 40 00 | 09.5011 4203 2910 H 4 300 400 PL 4 631 200 CS 4 631200 21.0155 4302 3010 H 3 139 500 PL 3 381 000 4303 21.0157 4411 H 9100 000 09 5013 PL 5 600 000 09.5013 CS 5 600 000 09.5015 6401 H 709 800 PL 764 400 CS 764 400 6402 09.5017 6403 H 3 737 500 PL 4 025 000 CS 4 025 000 09.5019 6404 H 1 433 900 PL 1 544 200 6405 90 10 CS 1 544 200 21.0159 6405 10 90 H 4 641000 6405 20 91 PL 4 998 000 6405 20 99 6405 90 90 21.0161 6908 H 4 982 900 PL 5 366 200 09.5020 CS 5 366 200 09.5021 6911 H 751400 PL 809 200 CS 809 200 09.5023 6912 00 50 H 789100 ( ) H = Hungary PL = Poland CS = CSFR 31 . 12 . 92 Official Journal of the European Communities No L 396 /21 Order No CN code Description (Extracts of CN codes) Beneficiary country (*) Quota volume (ecus) Ceiling (ecus) ( 1 ) (2 ) (3 ) (4) (5 ) ( 6) 21.0163 6913 H 7166 900 PL 7 718 200 21.0165 7004 H 1 846 000 PL 1 988 000 09.5025 CS 1 988 000 09.5027 7005 H 1 146 600 21.0167 PL 1 234 800 09.5027 CS 1 234 800 21.0169 7010 90 21 H 6 336 200 PL 6 823 600 7010 90 31 CS 6 823 600 7010 90 41 7010 90 43 7010 90 45 7010 90 47 7010 90 51 7010 90 53 7010 90 55 7010 90 57 7010 90 61 7010 90 67 7010 90 71 7010 90 77 7010 90 81 7010 90 87 7010 90 99 21.0171 7012 00 H 773 500 PL 833 000 09.5029 7013 H 4 095 000 PL 4 410 000 CS 4 410 000 21.0173 7014 00 00 H 716 300 PL 771 400 09.5031 7019 10 51 CS 1 127 000 21.0175 720719 39 H 588 900 7207 20 79 PL 634 200 7216 60 11 CS 634 200 7216 60 19 7216 60 90 7216 90 50 7216 90 60 7216 90 91 7216 90 93 7216 90 95 7216 90 97 7216 90 98 (*) H = PL = CS = Hungary Poland CSFR No L 396 / 22 31 . 12 . 92Official Journal of the European Communities Order No CN code Description (Extracts of CN codes) Beneficiary country (*) Quota volume (ecus ) Ceiling (ecus) ( 1 ) (2) (3 ) (4 ) (5 ) , (6 ) 21.0177 721711 10 H 2486900 72171191 PL 2 678 200 721711 99 CS 2 678 200 72171210 7217 12 90 721713 11 7217 13 19 7217 13 91 721713 99 7217 19 10 721719 90 7217 2100 7217 22 00 7217 23 00 7217 29 00 21.0179 7207 20 39 H 5 016 700 7207 20 90 * 10 Steel containing by weight 0,6 % or more of PL 5 402 600 carbon 7211 30 90 721149 99 7215 10 00 7215 40 00 7218 90 30 7218 90 91 7218 90 99 7219 90 91 7219 90 99 7220 20 31 7220 20 39 7220 20 51 7220 20 59 7220 20 91 7220 20 99 7220 90 19 7220 90 90 7222 2011 7222 2019 7222 20 91 7222 20 99 7222 30 51 7222 30 59 , 7222 30 91 7222 30 99 7222 40 91 7222 40 93 7222 40 99 7223 00 7224 90 19 7224 90 91 7224 90 99 7225 20 90 7225 90 90 ( ) H = Hungary PL = Poland CS = CSFR 31 . 12 . 92 Official Journal of the European Communities No L 396/23 Order No CN code Description(Extracts of CN codes) Beneficiary country (*) Quota volume (ecus) Ceiling (ecus) (!) (2 ) (3 ) (4 ) (5 ) (6 ) 21.0179 7226 10 91 (cont'd) 7226 10 99 7226 20 39 7226 20 59 7226 20 79 7226 20 90 7226 92 91 7226 92 99 7226 99 19 7226 99 39 7226 99 90 7228 10 50 7228 10 90 7228 20 50 7228 20 80 7228 40 00 7228 50 10 7228 50 90 7228 60 90 7228 70 91 7228 70 99 7229 09.5033 7304 1010 H 10 749 700 730410 30 PL 11 576 600 730410 90 CS 11 576 600 7304 20 91 7304 20 99 7304 31 91 7304 31 99 7304 39 10 7304 39 51 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 90 7304 49 10 7304 49 91 7304 49 99 7304 51 11 7304 51 19 7304 51 91 7304 51 99 7304 59 10 7304 59 31 7304 59 39 7304 59 91 7304 59 93 7304 59 99 7304 90 90 730511 00 7305 12 00 7305 19 00 7305 20 10 7305 20 90 7305 31 00 7305 39 00 7305 90 00 (*) H = Hungary PL = Poland CS = CSFR No L 396 / 24 Official Journal of the European Communities 31 . 12 . 92 Order No CN code Description (Extracts of CN codes ) Beneficiary country (*) Quota volume (ecus ) Ceiling (ecus) ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) 09.5033 730610 11 (cont'd) 73061019 7306 10 90 7306 20 00 7306 30 21 7306 30 29 7306 30 51 7306 30 59 7306 30 71 7306 30 78 7306 30 90 7306 40 91 7306 40 99 7306 50 91 7306 50 99 7306 60 31 7306 60 39 7306 60 90 7306 90 00 21.0181 7310 29 90 * 10 Jerricans of a nominal capacity of 20 litres , with H 505 700 a wall thickness of 0,5 mm or more and a PL 544 600 capacity of less than 50 litres 21.0183 7317 H 1 904 500 PL 2 051 000 CS 2U51 000 09.5035 7318 15 81 CS 1 163 400 21.0185 740710 00 PL 16 389 800 ' 7407 21 10 7407 21 90 *90 Profiles of copper-zinc base alloys (brass ), not hollow 7407 22 10 *90 Profiles of copper-nickel base alloys (cupro-nickel ), not hollow 7407 22 90 *90 Profiles of copper-nickel-zinc base alloys (nickel silver), not hollow 7407 29 00 *90 Other profiles , not hollow 7408 11 00 . . 7408 19 10 7408 19 90 7408 21 00 7408 22 10 7408 22 90 7409 2910 7408 29 90 21.0187 7407 21 90 * 10 Hollow profiles of copper-zinc base alloys PL 4 631200 (brass) 7407 22 10 * 10 Hollow profiles of copper-nickel base alloys (cupro-nickel ) 7407 22 90 * 10 Hollow profiles of copper-nickel-zinc base alloys (nickel silver) 7407 29 00 * 10 Profiles of copper, zinc, brass base , not hollow 7411 (*) H = Hungary PL = Poland CS = CSFR 31 . 12 . 92 Official Journal of the European Communities No L 396/25 Order No CN code Description(Extracts of CN codes) Beneficiary country (*) Quota volume (ecus) Ceiling (ecus) ( 1 ) (2 ) (3 ) (4 ) ( 5 ) (6) 21.0189 7409 H 3 669 900 PL 3 952 200 21.0191 760410 10 H 10 033 400 7604 10 90 7604 29 10 7604 29 90 7605 21.0193 7606 H 15 301 000 21.0195 7608 H 2 945 800 21.0197 7613 H 608 400 21.0199 8201 10 00 PL 207 200 ? , , , ; : , 21.0201 848210 10 H 2 866 500 PL 3 087 000 21.0203 8516 50 00 ^ H 3 664 700 PL 3 946 600 21.0205 852711 10 H 5 733 000 852711 90 PL 6174 000 8527 21 10 8527 21 90 8527 29 00 8527 31 10 8527 31 91 8527 31 99 8527 32 90 8527 39 10 8527 39 91 8527 39 99 8527 90 91 8527 90 99 8528 10 61 8528 10 69 8528 10 80 8528 10 91 8528 10 98 8528 20 20 8528 20 71 8528 20 73 8528 20 79 8528 20 91 8528 20 99 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 852910 70 8529 10 90 8529 90 70 8.529 90 98 (*") H = Hungary PL = Poland CS = CSFR No L 396 / 26 Official Journal of the European Communities 31.12.92 Order No CN code Description (Extracts of CN codes) Beneficiary country (*) Quota volume (ecus) Ceiling (ecus) ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) (6) 21.0207 8528 10 40 H 5 733 000 8528 10 50 PL 6174 000 8528 10 71 8528 10 73 8528 10 75 8528 10 78 21.0209 8532 CS 6 027 000 09.5037 8539 10 90 H 2 436 200 21.0211 8539 21 30 PL 09.5037 8539 21 91 CS 2 623 600 2 623 600 8539 21 99 8539 22 10 8539 22 90 8539 29 31 8539 29 39 8539 29 91 8539 29 99 21.0213 8540 11 10 H 3 439 800 854011 30 PL 9 000 000 8540 11 50 CS 3 704 400 8540 11 80 21.0215 8540 91 00 H 7166 900 8540 99 00 PL 7 718 200 8541 10 10 8541 10 91 8541 10 99 8541 21 10 8541 21 90 8541 29 10 8541 29 90 8541 30 10 8541 30 90 8541 40 10 8541 50 10 8541 50 90 8541 90 00 8542 21.0217 8545 11 00 PL 6 015 800 8545 19 90 8545 20 00 8545 90 90 21.0219 8545 19 10 PL , 445 200 09.5039 8701 20 H 5 729 400 PL 5 093 200 CS 5 093 200 (*)H = PL = CS = Hungary Poland CSFR 31 . 12 . 92 Official Journal of the European Communities No L 396/27 Order No CN code Description(Extracts of CN codes) Beneficiary country (*) Quota volume (ecus) Ceiling (ecus ) ( 1 ) (2 ) (3 ) (4) (5 ) «&gt;) 09.5041 8701 90 CS 20 147 400 09.5043 870210 11 H 1433 900 870210 19 PL 1544 200 09.5045 8703 21 10 H 57 330 000 180 000 000 21.0221 8703 22 11 PL 112 672 200 21.0221 8703 2219 CS 8703 23 11 8703 23 19 8703 31 10 8703 32 11 8703 32 19 8703 33 11 * 10 Motor caravans , new, with compression ­ ignition internal combustion piston engine (diesel or semi-diesel ) of a cylinder capacity exceeding 2 500 cm3 but not exceeding 3 000 cm3 8703 33 19 * 10 Other vehicles , new compression-ignition internal combustion piston engine (diesel or semi-diesel ) of a cylinder capacity exceeding 2 500 cm3 but not exceeding 3 000 cm3 8703 90 90 * 11 Vehicles other than with electric motors , new, of a cylinder capacity not exceeding 3 000 cm3 21.0223 8704 21 91 H 5 733 000 8704 31 91 PL 6 174 000 09.5047 8704 22 91 PL 12 348 000 21.0225 8704 22 99 CS 12 348 000 8704 23 91 8704 23 99 21.0227 9003 H 5 733 000 PL 6 174 000 21.0229 9105 H 6 736 600 PL 7 254 800 21.0231 9401 20 00 H 19 085 300 9401 30 10 PL 20 553 400 9401 30 90 CS 20 553 400 9401 40 00 9401 50 00 9401 61 00 9401 69 00 9401 71 00 9401 79 00 9401 80 00 9401 90 00 (*) H = Hungary PL = Poland CS = CSFR No L 396 /28 Official Journal of the European Communities 31 . 12 . 92 Order No CN code Description (Extracts of CN codes) Beneficiary country (*) Quota volume (ecus ) Ceiling (ecus ) ( 1 ) (2) (3 ) (4) (5 ) (6 ) 21.0233 9403 1010 PL 96 776 400 9403 10 51 CS 96 776 400 9403 10 59 9403 10 91 9403 10 93 9403 10 99 9403 20 91 9403 20 99 9403 30 11 9403 30 19 9403 30 91 9403 30 99 9403 40 00 9403 50 00 9403 60 10 9403 60 30 9403 60 90 9403 70 90 9403 90 10 9403 90 30 9403 90 90 21.0235 9405 30 00 PL 5 880 000 9505 21.0237 9405 91 19 H 1 365 000 PL 1470 000 CS 1470 000 09.5049 9503 H 14 332 250 PL 15 435 000 21.0239 9603 2910 H 2 730 000 9603 29 30 PL 3 940 000 9603 29 90 9603 30 10 9603 30 90 9603 40 10 9603 90 91 ("  ) H = Hungary PL = Poland CS = CSFR 31 . 12 . 92 Official Journal of the European Communities No L 396/29 ANNEX II List of agricultural products subject to tariff quotas for reduced or zero duty ( 1 ) Order No CN code Description (Extracts xof CN codes) Ori ­ gin C ) Quota volume (tonnes) Duty to be applied ( 1 ) ( 2 ) (3 ) (4) (J ) . (6 ) 09.5101 0701 10 00 PL 320 4,2 09.5103 0701 90 90 PL 3 200 10,8 09.5105 0703 10 H 46 600 7,2 09.5107 0703 10 11 PL 230 7,2 09.5109 0703 10 19 PL 116 500 7,2 09.5111 0703 10 90 PL 1 200 7,2 09.5113 0703 20 00 PL 490 7,2 09.5115 0703 90 00 PL 150 7,8 09.5117 0704 10 10 PL 600 10,2 0704 10 90 7,2 0704 20 00 9 0704 9010 9 0704 90 90 9 09.5119 0705 11 10 PL 110 7,8 0705 11 90 0705 19 00 0705 21 00 09.51 21 0706 10 00*11 Carrots , from 1 January to 31 March PL 600 10,2 * 12 Carrots , from 1 April to 15 May * 13 Carrots , from 16 May to 31 December 09.5123 0706 9011 PL 600 7,8 0706 90 19 10,2 09.5125 0706 90 90 PL 200 10,2 09.5127 0707 00 11 H 110 7,2 PL 1 200 9,6 09.5129 0708 10 10 PL 330 6 0708 20 10 7,8 0708 20 90 10,2 0708 90 00 10,2 ( ) H = Hungary. PL = Poland. CS = CSFR. (') The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 267, 14. 9 . 1992). For products having a Taric code, the description of the combined nomenclature is completed by the description of products appearing in column 3 . No L 396 / 30 Official Journal of the European Communities 31 . 12 . 92 Order No CN code Description (Extracts of CN codes) Ori ­ gin n Quota volume (tonnes) Duty to be applied ( 1 ) (2) (3 ) (4) (5 ) (6 ) 09.5131 0708 20 90 PL 380 10,2 MIN 2 Ecu/ 100 kg/net 09.5133 0709 51 10 HI 091 7,2 09.5135 0709 51 50 PL 290 4,2 09.5137 0709 52 00 H 109 4,8 09.5139 0709 60 10 H 10 909 5,4 PL 130 5,4 09.5141 0710 21 00 - H 9 600 10,8 PL 1 750 10,8 09.5143 0710 22 00 H 2 400 10,8 PL 10 500 10,8 09.5145 0710 29 00 H 1 200 10,8 PL 1 400 10,8 09.5147 0710 30 00 PL 1400 10,8 09.5149 0710 80 90 H 12 000 10,8 PL 29 000 10,8 09.5151 0710 90 00 HI 600 10,8 PL 1 500 10,8 09.5153 0712 10 00 PL 140 9,6 09.5155 0712 90 50 PL 1 500 9,6 09.5157 0808 10 10 H 18 000 5,4 MIN 0,45 Ecu/ 100 kg/net 09.5159 0808 10 91 H 3 600 8,4 PL 1 200 MIN 2,4 Ecu / 100 kg/net 0808 10 93 4,8 MIN 2,3 Ecu/ 100 kg/net 0808 10 99 3,6 MIN 1,4 Ecu / 100 kg/net 09.5161 0809 10 00 H I 200 15 09.5163 0809 40 11 H 4 800 9 PL 600 MIN 3 Ecu / 100 kg/net 0809 40 19 4,8 (*) H = Hungary. PL = Poland . CS = CSFR. 31 . 12 . 92 Official Journal of the European Communities No L 396 / 31 Order No CN code Description(Extracts of CN codes) Ori ­ gin C) Quota volume (tonnes) Duty to be applied ( 1 ) (2) (3 ) (4) (5 ) (6 ) 09.5165 0811 10H PL 950 15,6 + AD S /Z 08111019 59.5167 0811 20 59 PL 11 500 9 0811 20 90 10,8 0811 90 50 9 0811 90 70 2,4 0811 9090 10,8 09.5169 0813 20 00 H 1 200 7,2 0813 50 19 PL 1 165 7,2 0813 50 91 6 0813 50 99 7,2 0813 30 00 4,8 0813 40 30 4,8 0813 5011 4,8 0813 50 30 4,8 0813 10 00 4,2 0813 40 10 4,2 0813 40 80 3,6 09.5171 1210 . CS 4 900 5,4 0:9.5173 1512 11 91 H 1 500 6 09.5175 2001 10 00 Prepared cucumbers H 16 100 13,2 PL 1 500 13,2 09.5177 2002 90 30 H 4 300 10,8 09.5179 2002 90 90 H 1 200 10,8 09.5181 2005 30 30 H 2 200 12 09.5183 2005 40 00 PL 300 14,4 09.5185 2005 59 00 PL 1 200 . 14,4 09.5187 2005 90 90*19 Mixtures H 1 300 13,2 *70 Pimentos 09.5189 2007 99 31*10 Sour-cherry jam (Preums cerasus) H 2 200 18 + AD S /Z 2007 99 33 PL 1 200 18 + AGR 2007 99 35 18 + AGR 09.5191 2008 80 50 PL 300 12 + 2 AD S /Z 09.5193 2008 80 70 , PL 2 900 14,4 + 2 AD S /Z 09.5195 2008 80 99 PL 160 13,8 09.5197 2008 99 45*10 Plums H 1 500 13,8 + 2 AD S /Z ( ) H = Hungary . PL = Poland . CS = CSFR. No L 396 / 32 Official Journal of the European Communities 31 . 12. 92 Order No CN code Description(Extracts of CN codes) Ori ­ gin n Quota volume (tonnes) Duty to be applied ( 1 ) (2) ( 3) (4) ( 5 ) (6 ) 39.5199 2008 99 48*21 Gooseberries . H 1 100 12 + 2 AD S /Z *91 Apples 59.5201 2008 99 99*21 Gooseberries H 4 200 13,8 * 81 Gooseberries 39.5203 2009 70 19 H 4 800 - 25,2 PL 6 500 25,2 39.5205 2009 8011 H 1 100 25,2 + AGR 2009 80 19 25,2 2009 80 32 12,6 + AGR 2009 80 34 25,2 + AGR 2009 80 39 25,2 2009 80 50 14,4 + AGR 2009 80 61 14,4 + AGR 2009 80 63 14,4 2009 80 69 15 2009 80 80 12,5 2009 80 83 12,6 + AGR 2009 80 85 12,6 + AGR 2009 80 93 12,6 2009 80 95 13,2 2009 80 99 13,2 39.5207 2401 10 10 H 2 550 14 MIN 22,5 Ecu/ 100 kg/net 2401 10 20 14 MIN 22,5 Ecu/ 100 kg/net 2401 10 30 14 MIN 22,5 Ecu / 100 kg/net 2401 10 41 14 MIN 22,5 Ecu / 100 kg/net 2410 10 49 14 MIN 22,5 Ecu / 100 kg/net 2401 10 50 9 MIN 22,5 Ecu/ 100 kg/net 2401 10 60 9 MIN 22,5 Ecu / 100 kg/net 241010 70 9 MIN 22,5 Ecu/ 100 kg/net 2401 10 80 9 MIN 22,5 Ecu / 100 kg/net 2401 10 90 9 MIN 22,5 Ecu / 100 kg/net 24012010 14 MIN 22,5 Ecu / 100 kg/net 240120 20 14 MIN 22,5 Ecu / 100 kg/net 2401 20 30 14 MIN 22,5 Ecu / 100 kg/net. 240120 41 14 MIN 22,5 Ecu/ 100 kg/net 2401 20 49 14 MIN 22.5 Ecu / 100 ke/net k ) H = Hungary. PL = Poland. CS = CSFR. CS = CSFR. No L 396 /3331 . 12 . 92 Official Journal of the European Communities Order No CN code Description(Extracts of CN codes) Ori ­ gin C ) Quota volume (tonnes) Duty to be applied ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) 09.5207 240120 50 9 (cont'd) MIN 22,5 Ecu/ 100 kg/net 2401 20 60 9 MIN 22,5 Ecu / 100 kg/net 2401 20 70 9 MIN 22,5 Ecu / 100 kg/net 240120 80 9 MIN 22,5 Ecu / 100 kg/net 2401 20 90 9 MIN 22,5 Ecu / 100 kg/net 09.5209 0710 40 H 5 400 0 + MOBR 0711 90 30 0 + MOBR 09.5211 1519 12 00 H 320 0 1519 30 00 3,3 09.5213 17041011 H 2 710 1 0 + MOBR 1704 10 19 J MAX 23 1704 10 91    Pastes, including marzipan , in immediate I 0 + MOBR 1704 90 30 packing of a net content of 1 kg or more: J MAX 18 1704 10 99     Sugar fondant: 1704 90 30 1704 90 51*11  containing less than 70% by weight 0 + ^qBR ( including invert sugar expressed as  º MAX 27 + AD S/Z sucrose) 1704 90 51*19 containing 70% or more by weight 0 + MOBR (including invert sugar expressed as MAX 27 AD S/Z sucrose) 1704 90 51*90 other 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 Other: 1704 90 99*10      containing less than 70 % by weight ' 0 + MOBR (including invert sugar expressed as MAX 27 AD S/Z sucrose) 1704 90 99*90 containing 70 % or more by weight (including invert sugar expressed as sucrose) 09.5215 1803 H 600 6,6 09.5217 1804 00 00 H 980 4,8 (*) H = Hungary. PL = Poland. No L 396 /34 Official Journal of the European Communities 31 . 12 . 92 Order No CN code , Description (Extracts of CN codes) Ori ­ gin (*) Quota volume (tonnes) Duty to be applied ( 1 ) (2) (3 ) (4 ) (5 ) ( 6 ) 39.5219 1805 00 00 H 28 5,4 [)9.5221 Chocolate and other food preparations containing H 1 350 cocos:  cocoa powder , containing added sugar or other sweetening matter :   containing no sucrose or containing less than 65 % by weight of sucrose ( including invert sugar expressed as sucrose) or isoglucose expressed as sucrose:   containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose: 1806 1010*11     Not otherwise sweetened than by the 0 addition of sucrose 1806 10 10*19 Other 6    Other: 1806 10 10*91     Not otherwise sweetened than by the 0 + MOBR addition of sucrose 1806 10 10*99 Other 0 + MOBR   Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose: 1806 10 30*10    Not otherwise sweetened than by the addition 0 + MOBR of sucrose 1806 10 30*90 Other . 0 + MOBR   Containing 80 % or more by weight of sucrose ( including invert sugar expressed as sucrose) or isoglucose expressed as sucrose: 1806 10 90*10    Not otherwise sweetened than by the addition 0 + MOBR of sucrose 180610 90*90 Other 0 + MOBR 1806 2010 0 + MOBR MAX 27 + AD S/Z 1806 20 30 0 + MOBR MAX 27 + AD S/Z 1806 20 50 0 + MOBR MAX 27 + AD S/Z 1806 20 70 6,3 + MOBR    Other: 1806 20 80*10     containing less than 70 % by weight of 0 + MOBR 1806 20 80*90 sucrose (including invert sugar expressed "" MAX 27 + AD S/Z as sucrose) 1806 20 95*10     containing 70 % or more by weight of 0 + MOBR 1806 20 95*90 sucrose ( including invert sugar expressed MAX 27 + AD S/Z as sucrose) (*) H = Hungary . PL = Poland. CS = CSFR. 31 . 12 . 92 Official Journal of the European Communities No L 396/35 Order No CN code Description(Extracts of CN codes ) Ori ­ gin C ) Quota volume (tonnes) Duty to be applied (1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) 09.5221 1806 31 0 + MOBR (cont'd) MAX 27 + AD S/Z 1806 32 0 + MOBR MAX 27 + AD S /Z 1806 90 11 1806 90 19 0 + MOBR Jon* on MAX 27 + AD S /Z1806 90 39 1806 90 50  Other :   spreads containing cocoa 1806 90 60*10    in immediate packings of a net capacity of 1 0 + MOBR kg or less MAX 27 + AD S /Z 1806 90 60*90 other 1806 90 70     other : 1806 90 90*19      containing less than 70 % by weight of 0 + MOBR sucrose MAX 27 + AD S /Z 1806 90 90*91      containing 70 % or more by weight of 0 + MOBR sucrose MAX 27 "+ AD S /Z 09.5223 1901 10 00 H 12 0 + MOBR 09.5225 1901 20 H 660 0 + MOBR 09.5227 1901 90 11 1 280 0 + MOBR 1901 90 19   Other:    Preparations based on flour of leguminous vegetables in the form of sun-died discs of dough , known as 'papad':     containing cocoa: 1901 90 90*12      Whether or not containing less than 0 1 ,5 % by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 90 90*14 : Other 0     Other: 1901 90 90*16      Whether or not containing less than 0 1 ,5 % by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 90 90*18 Other 0    Crushed maize grains, pressure cooked in water , containing a salt , intended for use as intermediary products in the manufacture of cornflakes and similar preparations :     Containing cocoa: (*) H = Hungary . PL = Poland . CS = CSFR. No L 396 / 36 Official Journal of the European Communities 31 . 12 . 92 Order No CN code Description (Extracts of CN codes) Ori ­ gin n Quota volume (tonnes) Duty to be applied ( 1 ) (2) (3 ) (4) (5 ) (6 ) 09.5227 1901 90 90*21  Whether or not containing less than 0 + MOBR (cont'd) 1,5 % by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight: 1901 90 90*23 Other 0 + MOBR     Other: .1901 90 90*27     Whether or not containing less than 1 ,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 90 90*29 Other 0 + MOBR    Preparations for dietetic or culinary purposes:     Containing cocoa: 1901 90 90*51      Whether or not containing less than 0 + MOBR 1 ,5 % by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight: 1901 90 90*53 Other 0 + MOBR     Other: 1901 90 90*57      Whether or not containing less than 0 + MOBR 1,5 % by weight of milk with a starch or flour content, of 50 % or more, but less than 75 % by weight 1901 90 90 *59 Other 0 + MOBR Other:     Containing cocoa: 1901 90 90*93     Whether or not containing less than 1 ,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 90 90*95 Other 0 + MOBR Other: 1901 90 90*97      Whether or not containing less than 0 + MOBR 1 ,5 % by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight: 1901 90 90*99 Other:       Tapioca and substitutes therefor 0 + MOBR prepared from starch, in the form of flakes, grains , pearls, siftings or in similar frorms: 09.5228 1902 11 H 280 0 + MOBR 1902 19 1902 20 91 1902 20 99 1902 30 1902 40 10 1902 40 90 (*) H = Hungary. PL = Poland. CS = CSFR. 31 . 12 . 92 Official Journal of the European Communities No L 396 /37 Order No CN code Description (Extracts of CN codes) Ori ­ gin n Quota volume (tonnes) . Duty to be applied ( 1 ) (2) (3 ) (4) (5) (6) 09.5229 1903 00 00*10  Tapioca and sago substitutes from potato starches H 32 0 + MOBR 1903 00 00*90 _ Other 09.5231 1904 10 H 105 0 + MOBR 1904 90 10 0 + MOBR 1904 90 90 0 + MOBR 09.5233 1905 10 H 940 0 + MOBR MAX 24 + AD S/Z 1905 20 0 + MOBR 1905 30 11 0 + MOBR MAX 35 + AD S/Z 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 0 + MOBR MAX 30 + AD S/Z 1905 30 99 0 + MOBR MAX 35 + AD S/Z 1905 40 0 + MOBR 1905 90 10 0 + MOBR MAX 20 + AD F/M 1905 90 20 0 + MOBR 1905 90 30 1905 90 40 0 + MOBR 1905 90 45 MAX 30 + AD F/M 1905 90 55 1905 90 60 0 + MOBR MAX 35 + AD F/M 1905 90 90 0 + MOBR MAX 30 + AD F/M 39.5235 2001 90 30 H 9 490 0 + MOBR 2004 90 10 2005 80 09.5237 2101 10 99  Extracts , essences and concentrates of tea or mat6 , H 12 0 + MOBR and preparations with a basis of these extracts, essences or concentrates or with a basis of tea or matÃ ©:   Containing no milkfats, milk proteins, sucrose , isoglucose , glucose or starch or containing less than 1,5 % milkfat , 2,5 % milk proteins , 5 % sucrose or isoglucose, 5 % glucose or starch : 2101 20 10*10    Preparations with a basis of tea or matÃ © 0 21012010*90 Other 4,4 2101 20 90 0 + MOBR (*) H = Hungary . PL = Poland. CS = CSFR. No L 396 / 38 Official Journal of the European Communities 31 . 12 . 92 Order No CN code Description (Extracts of CN codes) Ori ­ gin (*) Quota volume (tonnes) Duty to be applied ( 1 ) (2 ) (3 ) (4) ( 5 ) (6 ) 09.5239 2101 30 11 H 530 7,7 2101 30 19 0 + MOBR 2101 30 91 8,6 2101 30 99 0 + MOBR 09.5241  Soya sauce : H 2 150 2103 10 00*10   With a vegetable oil basis 4,4 2103 10 00*90   Other 4,4  Tomato ketchup and other tomato sauces: 2103 20 00*10   Sauces with a basis of tomato pur6e 6 2103 20 00*90 Other 7 2103 30 90  Other: 6,5    Containing tomato: 2103 90 90*11     With a vegetable oil basis 5,9 2103 90 90*19  Other 5,9    Other: 2103 90 90*91     With a vegetable oil basis 5,9 2103 90 90*99 Other 5 'i 09.5243  Soups and broths and preparations therefor : H 610 2104 10 00*10   Containing tomato 7 2104 10 00*90 Other ' 7 2104 20 00 8,6 09.5245 2105 H 50 0 + MOBR MAX 217 + AD S/Z 09.5247 2106 10 10 H 140 . 8,2 210610 90 0 +MOBR 09.5249 2106 90 10 H 930 0 + MOBR   Other:    Containing no milkfats , milk proteins , sucrose , isoglucose, glucose or starch or containing less than 1,5 % milkfat , 2,5 % milk proteins , 5 % sucrose or isoglucose , 5 % glucose or starch : 2106 90 91*10     Hydrolysates of proteins : autolysates of 9,6 yeast 2106 90 91*90 Other 9,6     Food preparations consisting of natural honey enriched with royal jelly: (*) H = Hungary. PL = Poland. CS = CSFR. 31 . 12 . 92 Official Journal of the European Communities No L 396/39 Order No CN code Description(Extracts of CN codes) Ori ­ gin n Quota volume (tonnes) Duty to be applied ( 1 ) (2 ) (3 ) (4) ( 5 ) (6 ) 09.5249 2106 90 99*12 Containing less than 70 % by weight 0 + MOBR (cont'd) of sucrose (including invert sugar expressed as sucrose) 2106 90 99*14 Containing 70 % or more by weight of 0 + MOB sucrose ( including invert sugar ¢ expressed as sucrose)     Other:      Containing 26 % or more by weight of milkfat :       In immediate packings of a net capacity of 1 kg or less : 2106 90 99*22        Containing less than 70 % by 0 + MOBR weight of sucrose ( including invert sugar expressed as sucrose) 2106 90 99*24        Containing 70 % or more by 0 + MOBR weight of sucrose ( including invert sugar expressed as sucrose) Other : 2106 90 99*30        Containing less than 70 % by 0 + MOBR weight of sucrose (including invert sugar expressed as sucrose) 2106 90 99*32        Containing 70% or more by 0 + MOBR weight of sucrose ( including invert sugar expressed as sucrose)      Other: 2106 90 99*92       Containing less than 70 % by 0 + MOBR weight of sucrose (including invert sugar expressed as sucrose ) 2106 90 99*94 Containing 70 % or more by 0 + MOBR weight of sucrose (including invert sugar expressed as sucrose )' (*) H = Hungary. PL = Poland. CS = CSFR. No L 396 /40 Official Journal of the European Communities 31 . 12 . 92 Order No CN code Description (Extracts of CN codes) Ori ­ gin C) Quota volume (tonnes) Duty to be applied ( 1 ) (2) (3 ) (4) (5 ) (6 ) 09.5251 220210 00 H 1 510 0 2202 90 10*10  Other:   Not containing products of heading Nos 0401 to 0404 or fat obtained from products of heading Nos 0401 to 0404    containing sugar (sucrose or invert sugar) 4,4 2202 90 91 0 + MOBR 2202 90 95 2202 90 99 09.5253 2203 HI 210 7 39.5255 2205 1010 H 350 10,2 Ecu /hi 2205 10 90 0,8 Ecu/% vol/hl + 6 Ecu /hi 2205 90 10 8,4 Ecu /hi 2205 90 90 0,8 Ecu/% vol/hl ( ) H = Hungary . PL = Poland . CS = CSFR. 31 . 12. 92 Official Journal of the European Communities No L 396/41 ANNEX III List of goods originating in Hungary benefiting from a reduction of the variable components, cited in Article 2, within the limits of the quotas cited in Annex II CN code Description Preference 0710 40 00 Sweet corn (uncooked or cooked by steaming or boiling in water), frozen MOBR 0711 90 30 Sweet corn provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water or in other preservative solutions), but insuitable in that state for immediate consumption ex 1704 Sugar confectionery (including white chocolate), not containing cocoa ; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances , falling within CN code 1704 90 10 (!) 1806 Chocolate and other food preparations containing cocosa (*) 1901 Malt extract; food preparations of flour , meal , starch or malt extract not containing cocoa ponder or containing cocoa powder in a proportion by weight of less than 50 % , not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 % , not elsewhere specified or included ex 1902 Pasta , whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30; couscous . whether or not prepared 1903 Tapioca and substitutes therefor , prepared from starch in the form of flakes, grains, pearls, sittings or similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example corn flakes); cereals , other than maize (corn), in grain form, pre-cooked or otherwise prepared 1905 Bread , pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa , communion wafers , empty sachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products 2001 90 30 Sweet corn prepared or preserved by vinegar or acetic aid 2004 90 10 Sweet corn prepared or preserved otherwise than by vinegar or acetic acid; frozen 2005 80 00 Sweet corn (Zea mays var. saccharata), prepared or preserved otherwise than by vinegar or acetic acid ; not frozen 2101 10 99 Preparations with a basis of extracts , essences and concentrates of coffee or with a basis of coffee, other than those of CN code 2101 10 91 2101 20 90 Extracts , essences and concentrates of tea or mat6 and preparations with a basis of these extracts, or with a basis of tea or mat £ , other than those of CN code 2101 20 10 (!) Other than goods of CN codes 1704 90 51 , 1704 90 99 , 1806 20 80 , 1806 20 95 , 1806 90 90 and 2106 90 00 containing 70 % or more by weight of sucrose ( including invert sugar expressed as sucrose). No L 396 /42 Official Journal of the European Communities 31 . 12 . 92 CN code Description Preference 2101 30 19 Roasted coffee substitutes excluding roasted chicory 2101 30 99 Extracts, essences sand concentrates of roasted coffee substitutes excluding those of roasted chicory 2105 Ice cream and other edible ice , whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 10 and 2106 90 91 and other than flavoured or coloured sugar syrups (*) 2202 90 91 Non-alcoholic beverages , not including fruit or vegetable juices of CN 2202 90 95 code 2009 , containing products of Nos 0401 , 0402 and 0404 or obtained 2202 90 99 from products of CN codes 0401 , 0402 and 0404 products (!) Other than goods of CN codes 1704 90 51 , 1704 90 99, 1806 20 80, 1806 20 95 , 1806 90 90 and 2106 90 00 containing 70 % or more by weight of sucrose ( including invert sugar expressed as sucrose). 31 . 12 . 92 Official Journal of the European Communities No L 396 / 43 ANNEX IV Goods originating in Poland benefiting from a reduction in variable components within the limits of the quotas envisaged in Article 2 Order No CN code Description Quota(ECU) Preference 09.5401 ex 0403 Buttermilk, curdled milk and cream, yoghurt , kephir and other 12 MOBR fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0403 10 51  Yoghurt, flavoured or contained added fruit or cocoa to 0403 10 99 0403 90 71  Other, flavoured or containig added fruit or cocoa to 0403 90 99 ' 09.5403 ex 1704 Sugar confectionery (including white chocolate), not containing 3 300 MOBR cocoa: 1704 10  Chewing gum,whether or not sugar-coated 1704 90 30 x  White chocolate 1704 90 55  Throat pastilles and cough drops 09.5405 ex 1902 Pasta, whether or not cooked or otherwise prepared excluding 280 MOBR stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30, couscous , whether or not prepared 09.5407 1903 Tapioca and substitutes therefor, prepared from starch in the form 32 MOBR of flakes , grains, pearls , sittings or similar forms 09.5409 2001 90 40 Yams, sweet potatoes and similar edible parts of plants containing 19 MOBR 2004 10 91 5 % or more by weight of starch , prepared or preserved by vinegar or acetic acid or otherwise prepared or preserved , not containing added sugar or added spirit 2005 20 10 Potatoes in the form or flour, meal or flakes, prepared or 2008 99 91 preserved otherwise than by vinegar or acetic acid 09.5411 2101 10 99 Preparations with a basis of extracts, essences and concentrates of 12 MOBR coffee or with a basis of coffee, other than those of CN code 2101 10 91 2101 20 90 Extracts, essences and concentrates of tea or mat £ and preparations with a basis of these extracts, or with a basis of tea or mat £ , other than those of CN code 2101 20 10 09.5413 2101 30 19 Roasted coffee substitutes excluding roasted chicory 240 MOBR 2101 30 99 Extracts , essences and concentrates of roasted coffee substitutes excluding those of roasted chicory 09.5415 2106 90 10  Cheese fondues 430 MOBR 31 . 12 . 92No L 396 /44 Official Journal of the European Communities ANNEX V Goods originating in CSFR benefiting from a reduction in variable components within the limits of the quotas envisaged in Article 2 Order No CN code Description Quota(ECU) Preference 09.5417 ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other 4 348 800 MOBR fermented of acidified milk and cream , whether or not concentrated or containing added fruit, nuts or cocoa : 0403 10 51  Yoghurt, flavoured or containing added fruit, nuts or cocoa to 0403 10 99 0403 90 71  Other, flavoured or containing added fruit, nuts or cocoa to 0403 90 99 ex 1517 Margarine; edible mixture or preparations of animal or vegetable fats or oils or of fractions of differents fats or oils of this chapter, other than edible fats or oils or their fractions of heading No 1516 : 1517 10 10  Margarine, excluding liquid margarine containing more than 10 % but not more than 15 % by weight of milk fats 1517 90 10  Other, containing more than 10 % but not more than 15 % weight of milk fats ex 1704 Sugar confectionery (including white chocolate), not containing cocoa ; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within subheading No 1704 90 10 1806 Chocolate and other food preparations containing cocoa 1901 Malt extract; food preparations of flour, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not elsewhere specified or included ; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 % , not elsewhere specified or included ex 1902 Pasta , whether or not cooked or otherwise prepared excluding stuffed pasta falling within subheadings 1902 20 10 - and 1902 20 30, couscous, whether or not prepared 1903 Tapioca and substitutes therefor, prepared from starch in the form of flakes , grains , pearls, stiftings or similar forms 1904 Prepared foods obtainied by the swelling or roasting of cereals or cereal products ( for example corn flakes); cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared 1905 Bread , pastry, cakes biscuits and other bakers' wares , whether or not containing cocoa communion wafers, empty cachets of a kind suitable for pharmaceutical use , sealing wafes , rice paper and similar products 2101 10 99 Preparations with a basis of extracts , essences and concentrates of coffee or with a basis of coffee, other than those of CN codes 2101 10 91 31 . 12 . 92 Official Journal of the European Communities No L 396 /45 Order No CN code Description Quota(ECU) Preference 09.5417 2101 20 90 Extracts , essences and concentrates of tea or mat £ and (cont'd) preparations with a basis of these extracts , or with a basis of tea or mat £ , other than of CN code 2101 20 10 2101 30 19 Roasted coffee substitutes excluding roasted chicory 2101 30 99 Extracts essences and concentrates of roasted coffee substitutes excluding those of roasted chicory 2102 10 31 Bakers' yeast 2102 10 39 2105 Ice cream and other edible ice , whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included other than those falling withing subheadings 2106 10 10 and 2106 10 91 and other than flavoured or coloured sugar syrups 2202 90 91 Non-alcoholic beverages not including fruit or vegetable juices of 2202 90 95 heading No 2009 containing products of Nos 0401 , 0402 and 2202 90 99 0404 or obtained from products of heading Nos 0401 , 0402 and 0404